Title: To Thomas Jefferson from J. P. P. Derieux, 14 February 1803
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


          
            Monsieur
            Du Hâvre de Grace ce 14. Fevrier 1803.
          
          Je viens d’arriver au Havre aprés une Traversée de 52. Jours, qui fut trés orageuse. J’ose prendre la liberté Sachant combien ma famille doit avoir d’inquietudes à mon Egard, de vous adresser cy joint une Lettre pour ma Femme, a fin d’eviter Les retards, qui resultent Souvent de La négligence des Capitaines pour les mettre a la poste, quand elles ne Sont pas adressées a des personnes de Consideration. Veuilléz je vous en Supplie, Monsieur m’accorder votre indulgence dans cette nouvelle importunité, et etre persuadé que ma reconnaissance en tous points, ne Cessera jamais d’Egaler Les Sentiments du Respectueux attachement avec Les qu’els J’ay L’honneur d’être
          Monsieur Votre trés humble et trés Obeissant Serviteur
          
            P. Derieux
          
          
            P.S. Je trouve La France bien changée a son grand avantage, Et le peuple de cette Nation paroit avoir acquis avec Leur liberté Cet Esprit de hardiesse et de Caractere que je ne leur avois jamais connu.
            
             J’aurai peut-etre Loccasion a Paris d’entendre parler de mon cher affectioné beau pere Mazzei, qui paroit avoir pris bien tard le parti de se marier, et de se donner en outre le titre de pere, quil n’eut jamais dans sa Jeunesse. J’aurois toujours cru que son grand age, nous donnoit Lieu d’en attendre toutte autre nouvelle. Ma femme il en faut Convenir Est bien malheureuse en bons parents, et je crains que nous sommes, Lun et L’autre destinés a L’être de tous les cotés.
          
         
          Editors’ Translation
          
            
              Sir
              Le Havre, 14 Feb. 1803
            
            I just arrived at Le Havre after a very stormy 52-day crossing. Knowing how worried my family must be, I dare take the liberty of enclosing a letter for my wife, to avoid the delays that often result from sea captains’ negligence in mailing envelopes that are not addressed to eminent people. I beg you, Sir, to indulge this latest imposition and to be persuaded that my gratitude in all things will never cease matching the sentiments of respectful attachment with which I have the honor of being, Sir,
            Your very humble and obedient servant.
            
              P. Derieux
            
            
              P.S. I find France much changed for the better. With their liberty, the people of this nation seem to have acquired a boldness and spirit that I had never seen in them before. 
              In Paris I may have news of my beloved father-in-law Mazzei, who seems to have decided belatedly to marry and acquire the title of father, which he never had in his younger years. I always believed that his advanced age would lead us to expect quite different news. I must say that my wife is very unhappy about family matters and I fear we are both destined for unhappiness on all sides.
            
          
        